Citation Nr: 0213470	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-17 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 70 percent disability 
rating for bipolar disorder from October 1, 1992, to include 
consideration of whether the reduction in rating was proper.  

2.  Entitlement to an effective date earlier than November 
26, 1995, for the assignment of a 100 percent rating for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
Board remanded the case in August 1998, and it has now been 
returned to the Board for further appellate review.

When the case was last before the Board, four issues were 
listed as on appeal.  One issue, that of entitlement to 
restoration of a 100 percent disability rating for bipolar 
disorder from January 1, 1989, to include whether the 
reduction in rating was proper, was remanded for issuance of 
a statement of the case (SOC) and to permit the veteran an 
opportunity to perfect an appeal.  The RO issued a SOC on 
January 23, 2002.  The veteran had 60 days to perfect an 
appeal of that issue.  He has not done so, and that issue is 
not before the Board.

The Board also listed as on appeal the issues of entitlement 
to restoration of a 70 percent rating for bipolar disorder 
from October 1, 1992, and entitlement to a rating in excess 
of 50 percent for bipolar disorder from October 1, 1992, to 
November 25, 1995.  Those issues overlap.  If entitled to 
restoration of the 70 percent rating, the veteran would have 
a rating in excess of 50 percent.  Furthermore, while the 
case was in remand status, the RO granted a 70 percent rating 
from November 3, 1994 to November 25, 1995, after which his 
rating was increased to 100 percent.

Accordingly, the Board has restated the issues to reflect 
that the veteran sought restoration of the 70 percent rating 
initially, and then sought an increased rating.  A claim for 
increase is presumed to seek the highest available benefit, 
unless it is specifically limited by the claimant or the 
claimant indicates satisfaction with the rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the highest available 
benefit has been granted effective November 26, 1995, the 
time in issue is limited to that from October 1, 1992, when 
the rating was reduced, to November 25, 1995, after which it 
was at the maximum allowed by law.

During the course of this claim, the rating criteria for 
evaluating psychiatric disabilities were revised, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, during the time in 
issue in this appeal, from October 1992 to November 1995, the 
old criteria for evaluating mental disorders were in effect, 
and the Board herein applies only the former version of the 
rating criteria.

By memorandum dated in November 1997, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  The veteran's bipolar disorder (formerly schizophrenia) 
was rated 70 percent disabling effective November 11, 1989.  

2.  In October 1991, the RO proposed to reduce the disability 
rating for the veteran's bipolar disorder (formerly 
schizophrenia) from 70 to 50 percent.  

3.  In June 1992, the RO reduced the rating in accordance 
with its proposal.  

4.  The veteran's bipolar disorder from October 1, 1992, to 
November 2, 1994, was manifested by severe occupational and 
social impairment due to bouts of anger, paranoia, 
depression, confusion, financial irresponsibility, poor 
judgment, and marital problems.  

5.  The veteran's bipolar disorder from November 3, 1994 was 
manifested by total social and occupational impairment due to 
psychiatric symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent rating for 
bipolar disorder from October 1, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.132, 
Diagnostic Codes 9204, 9206 (1992).  

2.  The criteria for assignment of a 100 percent disability 
evaluation for bipolar disorder have been met from November 
3, 1994.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 
9206 (1992). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  There is no specific claim form required in 
order to claim entitlement to restoration of a disability 
rating or a higher disability evaluation, and there is no 
issue as to provision of necessary form.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In November 
1991, the RO advised the veteran of a proposal to reduce the 
70 percent disability evaluation for his service-connected 
psychiatric disability.  In that letter, the RO advised the 
veteran of the evidence that formed the basis for the 
proposed reduction and that he could submit medical and lay 
evidence to show the reduction should not be made.  He was 
told the time limit within which he could submit the 
evidence.  Thus, he was informed of the type of evidence 
needed and that it was his responsibility to submit it.  In a 
memorandum dated in December 1991, the veteran through his 
representative identified VA medical records dated in 1991 
that needed to be obtained in support of his claim.  The RO 
requested those records and, in February 1992, received the 
VA medical records identified by the veteran.  The veteran 
was provided a copy of the June 1992 rating action that 
reduced the 70 percent disability rating for schizophrenia to 
50 percent.  This rating action also summarized the evidence 
then of record.  In a statement dated in September 1992, the 
veteran asserted a claim of an increased rating for his 
schizophrenia and identified outstanding VA hospitalization 
records pertaining to his claim.  The RO received those 
records in October 1992 and associated them with the 
veteran's claims file.  The veteran received a copy of the 
November 1992 rating action which denied his claim for an 
increased rating for his service-connected psychiatric 
disability.  That rating summarized the evidence then of 
record.  The December 1992 Statement of the Case informed the 
veteran of the evidence of record and of the relevant 
regulations regarding his restoration claim.  Supplemental 
Statements of the Case dated in June and September 1993 and 
in June 1994 identified the evidence of record and the 
evidence necessary to substantiate the veteran's claims for 
restoration of the 70 percent disability evaluation and 
disability rating in excess of 50 percent.  

In August 1998, the Board remanded this matter for further 
development to include having the veteran identify VA and 
non-VA evidence relevant to his claims.  Pursuant to the 
August 1998 Remand, the RO sent the veteran a letter in 
December 1998 regarding the evidence needed to substantiate 
his claim and of his responsibility to present the evidence 
if VA did not receive it.  In the January 2002 SSOC, the RO 
noted and discussed the evidence of record regarding the 
veteran's claims and the evidence necessary to substantiate 
the claims.  VA has discharged its duty to notify the veteran 
of the evidence and information necessary to substantiate his 
claim and of his and VA's responsibilities with respect to 
obtaining the evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA medical 
records pertinent to the matter at issue are of record, as 
are State correctional facility and private psychological 
assessment records of which VA has notice.  VA has discharged 
its duty to obtain evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in October 1991 and August 1993.  The examination reports 
contained adequate clinical findings and diagnoses pertinent 
to the bipolar disorder (formerly schizophrenia).  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development is 
necessary.  The requirements of the VCAA have been 
substantially met by the RO.  The RO did not explicitly 
notify the veteran of the regulations adopted in August 2001, 
however, there is no prejudice to the veteran in the Board's 
consideration of those regulations in the first instance, 
because the regulations merely implement the VCAA and do not 
provide substantive rights beyond those provided by VCAA.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Furthermore, the veteran's representative 
has argued that the record is fully developed and that the 
case is ready for appellate review.  Finally, the Board's 
decision herein is favorable to the veteran, rendering any 
failure of notice or assistance harmless.


II.  Propriety of October 1992 Reduction

In July 1975, the RO granted service connection for 
schizophrenic reaction, undifferentiated type (this 
disability was later diagnosed as bipolar disorder), and 
assigned a 50 percent disability evaluation.  

In July 1978, a 100 percent disability evaluation was 
assigned, effective February 7, 1978.  

VA medical records dated from February 1978 to May 1988 
reflect that the veteran was hospitalized on numerous 
occasions for his psychiatric disability and was provided VA 
mental status examinations. 

Rating decisions dated in July 1978 and December 1986 
continued the 100 percent disability evaluation.  In a 
December 1986 rating action, the RO added the diagnosis of 
bipolar affective disorder as part of the veteran's service-
connected disability based on the clinical findings and 
diagnosis of the November 1986 VA examination.  

At a VA examination dated in August 1988, the veteran 
reported that his moods were even on Lithium, but he still 
had minor manic-like episodes and depressive-like episodes.  
He denied having auditory hallucinations, but indicated that 
he sometimes had persecutory and paranoid beliefs, i.e., that 
people were watching him and maybe plotting against him.  The 
veteran was separated from his spouse and was pursuing a 
divorce.  He denied substance or alcohol abuse.  The veteran 
reported that he was trying to re-enter the mainstream after 
having been released from prison.  He was doing reasonably 
well.  He was observed to be well dressed and groomed.  His 
speech was clear and coherent.  There was no overt evidence 
of any psychosis.  The veteran was pleasant, related well, 
and his mood was euthymic.  The veteran was neither seriously 
depressed nor elated.  He did not have any suicidal or 
homicidal ideations.  He reported intermittent grandiose 
ideas that he was able to control.  The veteran admitted to 
having a mild episode of depression.  Cognitively, he was 
oriented times three.  There were no clinically detectable 
gross cognitive deficits; and his judgment and insight were 
good.  The veteran was well motivated to continue treatment.  
The diagnosis was Axis I-bipolar affective disorder in fairly 
good remission, adjustment disorder with mixed-emotional 
features as a result of recently having been released from 
prison and having to adjust to life outside of prison.  The 
examiner indicated that the veteran was competent to handle 
his own funds.  The examiner added that although the symptoms 
of bipolar disorder were in remission, he did not think the 
veteran was capable of returning to work, partly as a result 
of having to overcome the stigma of mental illness and the 
stigma of being an ex-convict.  The veteran was motivated to 
return to work eventually and to undertake vocational 
rehabilitation.  

As a result of the findings of the August 1988 VA 
examination, the RO in October 1988 proposed to reduce the 
veteran's disability evaluation for schizophrenia to 70 
percent effective January 1, 1989, pursuant to 38 C.F.R. 
§ 3.105(e).  The veteran was notified of the proposed 
reduction by letter dated October 14, 1998.  He was told of 
the type of evidence he could submit if he felt his 
disability had not improved, and he was advised of the time 
limit within which to submit such evidence.

The veteran submitted a statement through his congressman, 
received in October 1988, in which he took issue with the 
proposed reduction, not from a medical standpoint, but 
because he had been rated 100 percent disabled when he was 
too sick to benefit from it, and, now that he was doing 
better and working, he wanted the money the 100 percent 
rating would provide to give him "added confidence of income 
and security of a backboard to bounce, should it be 
necessary."  He sought to maintain his 100 percent 
evaluation, in spite of his assertion that "normalcy was 
returning every day," because it would help him make a 
transition to his new life.

The veteran's rating was reduced to 70 percent, effective 
January 1, 1989.

At a VA examination in October 1991, the veteran reported 
that he felt that his bipolar disorder was in fair remission.  
Since 1988, the veteran denied any psychiatric 
hospitalizations.  The veteran indicated that, since his 
release from prison, he started working for a telephone 
company on a contractual basis.  He indicated that he did not 
feel capable of handling a full-time job and that he had had 
difficulty getting a job because of his prior record.  It was 
noted that the veteran had a problem with alcohol, but had 
remained sober within the last seven months.  The veteran 
denied any drug abuse.  It was noted that the veteran had at 
some time worked for a telephone company for 16 months, and 
that he had worked for them on a contractual basis, off and 
on, since his release from prison.  It was noted that the 
veteran had a history of being in prison due to alcohol-
related problems and aggravated assault.  

The veteran was adequately dressed.  His speech was relevant 
and coherent.  He answered questions readily.  He was neither 
elated nor depressed.  He was oriented to time, place, and 
person.  He denied having any hallucinations or delusional 
thinking.  The veteran was uncomfortable with people and 
generally avoided them.  His memory for recent and past 
events appeared to be intact.  His attention span and 
concentration appeared to be normal.  The veteran performed 
serial seven deductions well.  He interpreted proverbs 
adequately.  His information and fund of knowledge was 
adequate.  He had fairly good insight, and judgment was not 
impaired.  The diagnostic impression was Axis I-manic 
depression, bipolar, in remission.  The veteran was competent 
for VA purposes.  

In October 1991, the RO proposed to reduce the veteran's 
disability evaluation to 50 percent pursuant to 38 C.F.R. 
§ 3.105(e) based on the results of the October 1991 
examination.  In November 1991, the RO notified the veteran 
of the proposed reduction.  The RO indicated that the report 
of the October 1991 VA examination showed that the veteran's 
psychiatric disability had improved, that the disability was 
proposed to be reduced from 70 percent to 50 percent, and 
that the veteran had 60 days to submit evidence to show that 
the proposed reduction in the evaluation should not be made.  

In response to the proposed reduction, the veteran identified 
VA outpatient treatment records dated in 1991.  

VA outpatient treatment records dated from 1991 to 1992 
reflect that the veteran was seen and treated for psychiatric 
problems.  These records reflect that the veteran continued 
to take Lithium.  In July 1991, he was coping well.  A 
September 1991 entry reflects that the veteran was trying to 
work for himself and that he had an occupational license.  
The veteran's mood was stable, and he was thoughtful about 
his illness and problems.  The veteran continued to be sober.  
The veteran had problems with feeling blue secondary to 
unstable vocational sphere.  

An October 1991 entry reflects that the veteran was beginning 
a small business as a handyman and that he was having marital 
conflict.  In November 1991, the veteran was seen for 
depression.  He was described as feeling irritable, gloomy, 
and helpless.  The veteran had crying spells and voiced fear 
about having a severe relapse.  It was noted that situational 
factors included frustration with getting re-trained and 
unsuccessful job hunt in view of his past record of illness 
and arrests.  He was neatly groomed and dressed.  He talked 
well and described his mood state.  He was somewhat tearful.  
It was noted that the veteran was continued on Lithium.  In 
December 1991, the veteran reported recent dramatic mood 
swings.  He was provided support, encouragement and 
suggestions to assist in coping with tension.  In October and 
December 1991 and January 1992, the veteran was seen for 
marital conflicts.  

In a June 1992 rating action, the veteran's psychiatric 
disability (schizophrenia) was reduced to 50 percent, 
effective October 1, 1992.  The veteran was informed of that 
reduction by letter dated June 15, 1992.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2001) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  The veteran was notified of the RO's 
intent to reduce his 70 percent rating for bipolar disorder 
(formerly schizophrenia) by a letter dated in November 1991.  
Thereafter, he was afforded an opportunity to have a 
predetermination hearing, and given at least 60 days in which 
to present additional evidence.  See 38 C.F.R. § 3.105(e), 
(h).

Final action to reduce the 70 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in June 1992.  The veteran 
was informed of this decision by a letter dated June 15, 
1992. The reduction was made effective beginning October 1, 
1992.  Consequently, it appears that the RO did not violate 
any of the procedures required under 38 C.F.R. § 3.105.  The 
veteran was notified of his rights, given an opportunity for 
a hearing and time to respond, and the reduction was made 
effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e) (2001).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.

Specific requirements must be met in order for VA to reduce 
ratings for service-connected disabilities.  See 38 C.F.R. 
§ 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have been 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve.  38 C.F.R. 
§ 3.344 (c).  As the veteran's reduction was taken within 
less than five years of the award of the 70 percent rating, 
is not governed by the provisions of 38 C.F.R. § 3.344 
regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c) 
(2001).

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations, such as those noted above, 
need to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under ordinary conditions of life and work.  See 
Brown v. Brown, 5 Vet. App. 413, 420-421 (citing 38 C.F.R. 
§§ 4.1, 4.2, 4.10, and 4.13); see also 38 C.F.R. § 3.44(c) 
(authorizing reduction of a rating in effect for less than 
five years on the basis of examination disclosing 
improvement).  

The veteran's disability has been diagnosed as schizophrenia 
(Diagnostic Code 9204) or bipolar disorder (Diagnostic Code 
9206).  These mental disorders are classified as psychotic 
disorders under the rating schedule in effect at the time of 
the reduction.  A 50 percent rating represented considerable 
impairment of social and industrial adaptability.  A 70 
percent rating was for lesser symptomatology than required 
for a 100 percent rating, but sufficient to produce severe 
impairment of social and industrial adaptability.  A 100 
percent rating required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.

The severity of disability is based upon 
actual symptomatology, as it affects 
social and industrial adaptability.  Two 
of the most important determinants of 
disability are time lost from gainful 
work and decrease in work efficiency.  
The rating board must not under-evaluate 
the emotionally sick veteran with a good 
work record, nor must it over-evaluate 
his or her condition on the basis of a 
poor work record not supported by the 
psychiatric disability picture.  It is 
for this reason that great emphasis is 
placed upon the full report of the 
examiner, descriptive of actual 
symptomatology.  The record of the 
history and complaints is only 
preliminary to the examination.  The 
objective findings and the examiner's 
analysis of the symptomatology are the 
essentials.  * * *  In evaluating 
disability from psychotic disorders it is 
necessary to consider, in addition to 
present symptomatology or its absence, 
the frequency, severity, and duration of 
previous psychotic periods, and the 
veteran's capacity for adjustment during 
periods of remission.  Repeated psychotic 
periods, without long remissions, may be 
expected to have a sustained effect upon 
employability until elapsed time in good 
remission and with good capacity for 
adjustment establishes the contrary.  * * 
*

38 C.F.R. § 4.130 (1992).

At the time the RO proposed to reduce the veteran's rating 
from 70 percent to 50 percent in June 1992, the evidence 
showed that he had been without psychotic episodes since 
1988.  He had been working intermittently and was attempting 
self-employment.  His employment difficulties were associated 
by him with stigma associated with his having served time in 
prison and with his drinking.  The objective observations of 
the examiner who saw him in October 1991 reflected no 
psychotic signs or symptoms, and there is no evidence of the 
same during the previous three years.  A discomfort with 
people and general avoidance of them was the only evidence of 
social inadaptability.  The examiner assessed the bipolar 
disorder to be in remission.  On the basis of the objective 
medical evidence of record at the time the veteran's rating 
reduction was proposed and accomplished, the reduction in 
rating was more than adequately supported in the record.  
Accordingly, the reduction in rating was properly 
accomplished.

However, the Board now has before it evidence that post-dates 
the proposed reduction in rating.  That evidence indicates 
deterioration in the veteran's condition from the relative 
stability and progress shown from 1988 to 1992.  That 
evidence will be discussed below.

III.  Restoration of 70 Percent Evaluation

In September 1992, the veteran filed a claim for an increased 
rating for his psychiatric disability.  

The veteran was hospitalized at a VA facility from August 
1992 to September 1992.  On admission, the veteran complained 
of dysphoria, racing thoughts, and confusion.  It was noted 
that his spouse found him on the highway wandering around 
after his truck ran out of gas.  The veteran stated that he 
was going fishing that morning but ran out of gas and started 
looking for gas.  The veteran showed marked difficulty 
recalling the events prior to admission.  He reported not 
being able to sleep for the past three days with racing 
thoughts and pressured speech.  He was not sure if he had 
taken his medication.  The veteran's spouse indicated that 
the veteran had not been taking his medication since early 
August, but the veteran had been compliant in the last four 
and a half years ago until two weeks before, when he started 
talking excessively about God.  Then, the veteran stated he 
did not need his medications.  It was noted that the veteran 
had been having marital difficulties with his spouse for the 
past two months and that he was living with other relatives.  

On physical examination at the time of admission, the veteran 
was described as ataxic, somewhat somnolent, and in no acute 
distress.  He was disheveled and unkempt.  Psychomotor 
retardation was noted.  The veteran was cooperative, but 
somnolent.  His affect was flat and mood appeared to be 
depressed.  His speech was slow and nonproductive, but 
coherent.  There were no delusions or hallucinations.  His 
wife reported hyper-religiosity.  There was no suicidal or 
homicidal ideation.  The veteran was alert and oriented to 
person, place, and time.  Remote memory was good; recent 
memory was poor, and recall was one out of three.  General 
information appeared to be adequate.  Abstract reasoning was 
intact.  Insight and judgment were limited by his knowledge 
of his illness, believing that he no longer required 
medication.  During the course of his hospitalization, the 
veteran attempted to leave the facility and was placed on 
elopement precautions.  As the veteran cleared from his 
Lithium toxicity, he appeared at times to be somewhat bizarre 
in his behavior and was started on Thorazine.  He appeared to 
be somewhat better, but was continued in locked door 
seclusion for his bizarre behavior.  The veteran improved 
with medication and was able to be advanced in his activity 
level.  He was clean and well groomed and appropriate.  It 
was noted that the veteran was no longer suffering from any 
auditory or visual hallucinations.  He denied having any 
suicidal or homicidal ideation.  He did not appear to be 
psychotic in his thought process or his behavior.  He was 
able to verbalize that he realized not taking his medication 
was a mistake; he agreed to be compliant with his 
medications.  Ultimately, the veteran was considered 
competent for VA purposes.  He was discharged to his home 
with follow up instructions to be seen at the Mental Health 
Unit.  

In November 1992, the veteran was hospitalized at a VA 
facility for depression.  The veteran reported feeling 
depressed 75 percent of the time with crying spells and 
feelings of dysphoria.  He denied having any manic episodes, 
but indicated that he felt very low.  The veteran complained 
of suicidal thoughts, but denied having any intentions of 
acting on those thoughts.  On mental status examination, the 
veteran was cooperative.  His mood and affect were dysphoric 
and appropriate.  His speech was normal.  His tone showed no 
evidence of thought disorder.  The veteran indicated vague 
suicidal thoughts.  His judgment and insight were fair.  The 
veteran was continued on Lithium.  His hospital course was 
unremarkable.  He seemed to adapt well to the ward and had 
appropriate behavior throughout his admission.  His sleep 
seemed to improve slightly, and he seemed less dysphoric and 
irritable by the day prior to discharge.  The veteran was 
discharged to his home in the company of his spouse.  

The record includes a statement from the veteran's spouse 
dated in April 1993.  Therein, she described the veteran's 
behavior and symptoms.  She indicated that the veteran had 
been engaging in erratic behavior, that he consumed alcohol 
and smoked while taking his medication.  She indicated that 
the veteran displayed a manic state causing him to have 
excessive feelings of euphoria, increased energy, 
restlessness, unrealistic beliefs and expectations, and 
changed sleeping patterns.  The witness stated that the 
veteran had left home for extended periods of time and then 
returned without explaining the reason for his absences.  It 
was noted that the veteran displayed poor judgment by trading 
the family truck for another truck that was barely operative 
and in ill repair.  The veteran received $500 for the truck, 
but spent all of the money before returning home.  

At a VA examination in August 1993, the veteran reported that 
he had not worked since he got out of the hospital.  He said 
that he occasionally tinkered around and fixed things around 
his home or helped a neighbor.  He said he drank 
occasionally.  Subjective complaints included frequently 
interrupted sleep, talking in his sleep, and depression which 
the veteran described as his nerves being raw.  The veteran 
reported that he shook and at times did not feel human.  The 
examiner observed that the veteran was tense and nervous.  

The veteran was casually dressed and clean.  His speech was 
coherent and relevant.  There were no delusions or 
hallucinations.  Affect was blunted.  His mood was tense, and 
he was somewhat truculent.  There were no definite delusions, 
but there was paranoid coloring to his general productions.  
There were no phobias.  He abstracted proverbs in a coherent 
manner.  He was oriented times three; memory was good for 
recent and remote events.  The veteran recalled three objects 
after five minutes.  Calculations were satisfactory.  
Judgment and insight were fair.  The veteran was competent 
for VA purposes.  The diagnosis was Axis I-schizophrenia, 
paranoid, chronic type, in partial remission.  The examiner 
commented that there were no C-files for comparison.  The 
examiner opined that the veteran could not hold a steady job, 
but could work intermittently if he was not under pressure 
and left to do his job at his own pace.  

The record includes a statement from Dorothy T. Lekarczyk, 
Ph.D., dated in March 1994.  Dr. Lekarczyk stated that she 
had met with the veteran from January through March 1994.  
She reported the veteran's psychiatric history.  She noted 
that the veteran appeared "wound up," that he was 
loquacious, and that he appeared to be hypermanic.  The 
veteran reported that during his manic phases his judgment 
was poor, he traded quality goods for junk, and that he spent 
more freely or for things that he did not need.  The veteran 
reported that in February 1994 alcohol use contributed to his 
problems in the past and that he had stopped drinking a week 
before.  In March 1994, the veteran stated his continued 
abstinence.  

VA outpatient treatment records dated from 1993 to 1994 
reflect the veteran was seen and treated for his psychiatric 
disability.  In August 1993, the veteran reported increased 
friction with his spouse.  The veteran felt that he needed 
her, but without losing his freedom.  The veteran also 
discussed recent mood swings, mostly hypermanic episodes.  
The veteran said he had resumed his repair business, but 
believed that he might be making bad financial decisions.  In 
January 1994, the veteran had no complaints and was 
considered stable.  In April 1994, the veteran reported mood 
swing instability caused by sleep disturbance and compulsive 
cleaning activity.  It was noted that the veteran managed to 
contain himself and avoid stimulation.  The veteran and his 
spouse were divorced, but they saw each other on a friendly 
basis.  It was noted that the veteran was living alone, and 
it appeared that the veteran seemed to be doing better 
without his former spouse.  The veteran appeared euthymic.  
He had no complaints.  He was continued on medication.  

Treatment records of the Pasco County Sheriff's Office 
Corrections Bureau dated from November 1994 to January 1995 
reflect that the veteran was seen and treated for psychiatric 
disability.  Entries dated from November 3, 1994, to November 
8, 1994, reflect that the veteran was verbally abusive, 
uncooperative, and refused to answer questions.  On November 
3, 1994, the veteran was restrained with ability to move only 
minimally.  On November 4th and November 5th, the veteran 
manifested delusional and aggressive behavior:  he felt that 
someone was trying to get him; he damaged equipment in the 
booking area and tore a smoke detector off the walls; he 
exhibited extremely aggressive, hostile, and bizarre 
behavior.  On November 5th the veteran reported having had a 
recent alcohol episode after having had long treatment.  On 
November 6, 1994, the veteran was lying on his cell floor 
refusing to talk and take his medication, and it was noted 
that the veteran had been throwing water from the toilet 
around in his cell.  On November 8th, the veteran had a manic 
episode manifested by grandiose delusions, irritability, 
pressured speech and depression.  The veteran was irritable 
and angry about being in prison.  The veteran threatened to 
harm himself if he did not receive a blanket.  Episodes with 
suicidal ideations and attempts were noted-in 1992 the 
veteran was hospitalized for Lithium toxicity.  He was to be 
transferred to a VA facility.  

November 11th and November 20th entries reflect that the 
veteran refused to take his medication for various reasons 
including side effects.  On November 22, 1994, it was noted 
that the veteran was hypomanic with grandiosity.  There was 
no psychosis.  The assessment was bipolar disorder.  On 
November 23, 1994, the veteran was oriented and alert, but 
became verbally violent.  He barricaded himself in a cell and 
made booby traps inside.  The veteran's personal belongings, 
except for his shorts, were removed and he was given finger 
food for security reasons.  On November 24, 1994, the veteran 
was hypomanic with persistent speech grandiosity, but he was 
not psychotic; the diagnosis was bipolar disorder.  At a 
November 1994 social and psychological interview, the veteran 
showed good eye contact.  He was neat, normal for situation, 
relaxed, and cooperative.  His thought flow was normal.  The 
veteran denied having signs of severe mental illness 
including hearing voices, seeing visions, bizarre behavior, 
blank stare, non-talkativeness/withdrawn, or inappropriate 
laughter/answer.  The examiner noted that the veteran made 
frequent jokes that were not appropriate for the situation.  
On November 28, 1994, the veteran was oriented in four 
spheres, cooperative, and appropriately responding to 
conversation.  In December 1994, it was noted that the 
veteran was verbally violent.

A VA outpatient treatment record dated in February 1995 shows 
that the veteran was in stable condition, pleasant, well 
groomed, and cooperative.  

Records of the Florida Department of Corrections dated in 
1995 reflect that the veteran was seen and treated for his 
psychiatric disability.  On November 8, 1995, it was noted 
that the veteran had a history of substance abuse and his 
current problem was manic depression.  A history of "mood 
swings" that had been treated with Lithium over the years 
was noted.  A mental status examination provided that the 
veteran appeared clean, cooperative, and fully alert.  His 
speech and activities were within normal limits.  There were 
no overt delusions.  His mood/affect were fair and stable.  
His orientation was full.  His memory was intact; his 
judgment was fair.  He denied having any suicidal or 
homicidal ideas.  The veteran reported erratic sleep patterns 
and increased energy.  On November 14, 1995, it was noted 
that the veteran had a history of self-injurious behavior 
within the past year; he was referred for psychiatric 
evaluation.  Mental examinations dated on November 14, 1995, 
reflect that the veteran's adaptive behavior was within 
normal limits and that he had tried to injure himself within 
the past 12 months.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  It was noted that the veteran had 
threatened to hang himself in the county jail in June 1995.  
The mental status examination was within normal limits.  The 
veteran denied having sleeping disorders, diminished 
appetite, suicide thoughts or risk, hallucinations, and/or 
acute mental health distress.  It was noted that the veteran 
required psychiatric evaluation due to suicidal nature and 
long term mental health condition.  A history of 
polysubstance abuse was also reported by the veteran; he was 
referred to mental health for treatment.  

On November 25, 1995, the veteran was admitted to a State 
Department of Corrections inpatient mental health care ward 
for observation of acute exacerbation of symptoms of bipolar 
disorder, mixed manic stage.  The veteran reported that he 
was unable to sleep while in the dormitory and that he tried 
to clean his surroundings in the early morning.  It was that 
noted that the veteran was singing and cursing the security 
officers.  An admission mental status examination showed a 
provisional diagnosis of bipolar disorder, mixed hypomanic 
phase.  The veteran appeared hyper-alert, vigilant, and 
hypomanic.  He was cooperative, polite, and loquacious.  He 
exhibited pressure of speech, labile mood and affect.  The 
veteran also exhibited risk taking behavior, anger, and 
irritability towards staff, especially security officers.  
The veteran did not exhibit suicidal behavior.  The veteran 
was irrelevant at times, and his speech was expansive.  He 
was oriented times two.  Memory was fair to good.  Insight 
was good, but his judgment was extremely poor.  He was 
neither overtly suicidal nor homicidal.  It was noted that 
the veteran's appetite and sleep were improving.  

During the course of hospitalization, the veteran was treated 
with increased medication and various therapies.  He 
performed at a satisfactory level for all scheduled group and 
individual activities.  He maintained throughout that he was 
neither suicidal nor homicidal.  A current mental status 
examination revealed that the veteran was alert and 
cooperative.  The veteran demonstrated good appearance and 
maintained good eye contact.  Psychomotor activity and 
behavior were within normal limits.  His mood was euthymic 
with congruent affect.  Speech and thoughts were relevant and 
coherent.  He was oriented times four.  Memory for both 
recent and remote events appeared to be within normal limits.  
Insight and judgment were fair.  The veteran denied any 
illusions, delusions, audio/visual hallucinations, and 
suicidal or homicidal ideation.  Vegetative functions were 
within normal limits.  The veteran was eating well and 
sleeping a minimum of 6 hours per day.  He showed no adverse 
side effects from medication.  He demonstrated good ability 
to give consent for treatment and medication while being 
treated on an outpatient basis.  He was motivated to work.  
The diagnosis included Axis I- mixed bipolar disorder, 
hypomanic phase, in remission, alcohol dependence, cannabis 
dependence, and nicotine dependence; Axis II-personality 
disorder.  A GAF score of 40 was assigned due to the 
veteran's bipolar disorder and prison stress.  

In a September 1996 rating action, the RO increased the 
disability evaluation for the veteran's bipolar disorder to 
100 percent.  The evaluation became effective on November 25, 
1995, the date of the first documented psychotic 
exacerbation.  The Board notes that the RO recharacterized 
the veteran's psychiatric disability as bipolar disorder 
(previously evaluated as paranoid schizophrenia under 
diagnostic code 9204).  

In a January 2002 Supplemental Statement of the Case, the RO 
increased the disability evaluation for the veteran's bipolar 
disorder to 70 percent, effective from November 3, 1994, to 
November 25, 1995.  

New criteria for rating psychiatric disabilities became 
effective on November 6, 1996.  However, the period in issue 
in this appeal is all prior to the effective date of the 
revised regulations.  Where amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's rating 
pursuant to the old criteria for evaluating mental disorders.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132.  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of an examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.1 and 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  
When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.  

The veteran's 70 percent rating was reduced to 50 percent 
effective October 1, 1992, and it was increased to 70 percent 
again effective November 3, 1994.  The Board has determined 
that the RO reduced the veteran's rating properly, based on 
the evidence before it at the time.  However, no sooner had 
the veteran been notified of the reduction than he was again 
hospitalized for his psychiatric disorder from August to 
September 1992.  His manifestations of bipolar disorder 
recorded at that time reflect severe impairment in social and 
industrial adaptability.  Furthermore, he was again 
hospitalized in November 1992 with depression.  His wife 
described him in April 1993 as engaging in erratic behavior.  
In August 1993 it was noted that he had not worked since his 
hospital discharge.  Poor judgment was noted in private and 
VA treatment records, with the veteran trading valuable items 
for junk.  Increasing friction with his spouse was noted.

This evidence shows that the veteran's psychiatric disability 
underwent an increase in severity beginning in late August 
1992.  The veteran was functioning well sometimes, and he did 
fairly well when he continued his medication and was 
abstinent from alcohol.  The evidence supports a 70 percent 
rating from October 1, 1992, to November 3, 1994.  At the 
same time, it does not support a 100 percent rating during 
that time.  There is no evidence during that time that the 
veteran exhibited active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  On 
examination in August 1993, it was assessed that the veteran 
could work if he were not under pressure and were left to 
work at his own pace.  That the veteran was not working is 
not necessarily evidence that he could not work.

Accordingly, the criteria for a 70 percent rating, and no 
more, were met from October 1, 1992, to November 3, 1994.


IV. Earlier Effective Date for 100 Percent Rating

In this matter the veteran asserts that he is entitled to a 
100 disability evaluation for his bipolar disorder effective 
to October 1, 1992.

The pertinent laws and regulations provide that the effective 
date of an increased rating shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
The effective date of an increase in disability compensation 
may also be assigned for up to one year prior to the date of 
the receipt of the claim if it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date.  38 C.F.R. 
§ 3.400(o) (2001).  

In June 1992, the RO reduced the veteran's disability 
evaluation for bipolar disorder (formerly schizophrenia) to 
50 percent, effective October 1, 1992.  In September 1992, a 
claim for an increased rating for the disability was received 
from the veteran.   

As discussed above, the evidence supports the award of 70 
percent for the veteran's bipolar disorder from October 1, 
1992, to November 3, 1994.  It does not support a higher 
evaluation during that time.  

From November 3, 1994, the veteran was under treatment while 
incarcerated.  He underwent a period of verbal violence and 
behavior described as aggressive and bizarre, although he was 
occasionally described as cooperative, relaxed, and normal 
for the situation.  In February 1995, he was in stable 
condition and cooperative.  In early November 1995, the 
veteran was assigned a GAF score of 70, indicative of some 
mild symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well.  See 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Multiaxial Assessment (46).

However, later records reflect that he attempted suicide 
while incarcerated in July 1995.  The record contains some 
evidence supporting an earlier effective date for the 100 
percent evaluation and some that does not.  Viewing the 
evidence in the light most favorable to the veteran, it 
appears to show that his psychiatric disability had 
deteriorated to the level at which it might be said to 
produce total social and industrial inadaptability as of the 
November 3, 1994, County Corrections Bureau treatment.  
Although the veteran did undergo apparent improvement in his 
functioning after that time, his improvement was not 
sustained.  Accordingly, the Board gives the benefit of any 
reasonable doubt to the veteran, and finds that entitlement 
to an effective date of November 3, 1994, for the grant of a 
100 percent disability evaluation for bipolar disorder is 
warranted.


ORDER

Entitlement to restoration of the 70 percent disability 
evaluation for bipolar disorder from October 1, 1992, to 
November 2, 1994, is granted, subject to the criteria 
applicable to payment of monetary benefits.   

Entitlement to an effective date of November 3, 1994, for 
assignment of a 100 percent disability rating for bipolar 
disorder is granted, subject to the criteria applicable to 
the payment of monetary benefits.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

